COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                §
 $3,755.00 US CURRENCY (ZACHARY                               No. 08-10-00008-CV
 VAN PHIFER, JR.),                              §
                                                                 Appeal from the
                          Appellant,            §
 v.                                                         9th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                     of Montgomery County, Texas
                                                §
                          Appellee.                          (TC# 09-03-03077-CV)
                                                §




                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1). Appellant has complied with the requirements of TEX .R.APP .P.

42.1(a)(1), and having considered the motion, we conclude it should be granted. Therefore, we

GRANT Appellant’s motion and dismiss the appeal. Costs will be taxed against Appellant. See

TEX .R.APP .P. 42.1(d).




February 25, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.